DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 3/11/2021, with respect to 112(b) rejection of claims 15 and 18-33 have been fully considered and are persuasive.  The rejection of claims 15 and 18-33 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Kim failing to anticipate instant claim 13 amended to include relationships previously recited in dependent claims (see Remarks filed 3/11/2021 on P6-7), this is not found to be persuasive because Kim is not solely relied upon to teach or suggest instant claim 13 as amended.  A combination of Kim and Hang are relied upon to teach instant claim 13 as set forth in this Office Action below.
With respect to applicant’s arguments directed to Hang failing to teach or suggest the relationships now recited in instant claim 13 (see Remarks filed 3/11/2021 on P7), this is not found to be persuasive because paragraphs [0008]-[0009] of Hang clearly describes the intensity ratio of the negative electrode material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16-17 and 19-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2790252, refer to English equivalent US .
Regarding claim 13, Kim discloses a battery comprising a negative electrode plate, the negative electrode plate comprising a negative current collector and a negative film, the negative film being provided on at least one surface of the negative current collector and comprising a negative active material (lithium secondary battery including anode, Title, Abstract; anode current collector is coated with an anode active material [0031]);
wherein
the negative active material comprises graphite, and an OI value of the negative film represented by Voi and a pressing density of the negative film represented by PD satisfy a relationship: 0.7≤(80/Voi+43/PD)xPD/Voi≤21.5, and a unit of the pressing density of the negative film represented by PD is g/cm3,
VOI=C004/C110, C004 represents a characteristics diffraction peak area of (004) crystal plane in X-ray diffraction pattern of the negative film, C110 represents a characteristic diffraction peak area of (110) crystal plane in X-ray diffraction pattern of the negative film (graphite [0018], crystal orientation ratio is in a range of 0.06 to 0.08 at a compressed density of 1.40 g/cc to 1.85 g/cc [0018]; crystal orientation ratio of the anode is an area ratio ((110)/(004)) [0034] which is the inverse of VOI.  Calculating the relationship at the ends of the disclosed ranges in Kim (crystal orientation ratio = 0.06 at a compressed density of 1.40 g/cc, and crystal orientation ratio = 0.08 at a compressed density of 1.85 g/cc) yields 2.98 ((80*0.06+43/1.40)*1.40*0.06 = 2.98) and 4.39 ((80*0.08+43/1.85)*1.85*0.08 = 4.39), respectively, which is within the claimed range.).
50) of the spherical natural graphite is within the range of 12 to 18 µm ([0033]), the reference does not disclose a particle diameter of the negative active material represented by D50 and an OI value of a powder of the negative active material represented by Goi satisfy a relationship: 2.8≤100/(D50+2.8xGoi)≤12, and a unit of the particle diameter of the negative active material represented by D50 is µm; 
GOI=C’004/C’-110, C’-004 represents a characteristic diffraction peak area of (004) crystal plane in X-ray diffraction pattern of a powder of the negative active material, C’110 represents a characteristic diffraction peak area of (110) crystal plane in X-ray diffraction pattern of of the powder of the negative active material.
Hang discloses an anode material for lithium ion battery including a natural graphite core (Abstract, [0009]), wherein the intensity ratio of the X-ray diffraction peak of the 004 crystal plane to the X-ray diffraction peak of the 110 crystal plane of the negative electrode material (C004/C110) is 3.0 to 10.0 which provides a high-density, high-hardness, and low-porosity negative electrode material so that the lithium ion battery using the negative electrode material has excellent low-temperature discharge performance ([0008]-[0009]).
Kim and Hang are analogous art because they are both concerned with the same field of endeavor, namely graphite core negative electrode active materials for lithium batteries.
It would have been obvious to one having ordinary skill in the art to modify the negative electrode active material of Kim to have an intensity ratio between 3.0 and 10.0 because Hang teaches improving battery performance in a low-temperature In re Malagari, 182 USPQ 549.
Further regarding claim 13, modified Kim further renders obvious the claimed relationships 2.8≤(Xx0.8+Yx0.2)xY/X≤15, X=(80/Voi+43/PD)xPD/Voi, Y=100/(D50+2.8xGOi) because the range for “X” as calculated in claim 13 above is 2.98 to 4.38 and the range for “Y” as calculated in claim 15 is 2.17 to 4.9, and then using these X and Y ranges for the claimed relationship “(Xx0.8+Yx0.2)xY/X” yields a range of 2 to 8 which overlaps with the claimed range.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 16, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the particle diameter of the negative active material represented by D50 is 1 µm~20 µm (average particle diameter (D50) of the spherical natural graphite is within the range of 12 to 18 µm [0033]).
50) of the spherical natural graphite is within the range of 12 to 18 µm [0033]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549).
Regarding claim 19, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the graphite is one or more selected from a group consisting of natural graphite and artificial graphite (natural graphite [0018]).
Regarding claim 20, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the negative active material further comprises one or more selected from a group consisting of soft carbon, hard carbon, carbon fiber, mesocarbon microbeads, silicon-based material, tin-based material and lithium titanate (further includes carbon fibers [0044]).
Regarding claim 21, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the pressing density of the negative film represented by PD is 1.0 g/cm3~1.6 g/cm3 (Examples 1-4 have a compressed density of 1.6 g/cc [0060]-[0069]).
Regarding claim 22, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the pressing density of the negative film represented by PD is 1.2 g/cm3~1.5 g/cm3 (compressed density of 1.40 g/cc to 1.85 g/cc [0018]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 23, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the OI value of the negative film represented by Voi is 3~32 (crystal orientation ratio is in a range of 0.06 to 0.08 [0018]; crystal orientation ratio of the anode is an area ratio ((110)/(004)) [0034] which is the inverse of VOI; Thus, Kim discloses an OI value of 13 to 17 which is within the claimed range.).
Regarding claim 24, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the OI value of the negative film represented by Voi is 10-32 (crystal orientation ratio is in a range of 0.06 to 0.08 [0018]; crystal orientation ratio of the anode is an area ratio ((110)/(004)) [0034] which is the inverse of VOI; Thus, Kim discloses an OI value of 13 to 17 which is within the claimed range.).
Regarding claim 25, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the OI value of the negative film represented by Voi is 15-32 (crystal orientation ratio is in a range of 0.06 to 0.08 [0018]; crystal orientation ratio of the anode is an area ratio ((110)/(004)) [0034] which is the inverse of VOI; Thus, Kim discloses an OI value of 13 to 17 which overlaps with the claimed range.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 26, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the OI value of the negative film represented by Voi and the pressing density of the negative film represented by PD satisfy a relationship: 1.66≤ (80/Voi+43/PD)xPD/Voi≤5.34 (crystal orientation ratio is in a range of 0.06 to 0.08 at a compressed density of 1.40 g/cc to 1.85 g/cc [0018]; crystal orientation ratio of the anode is an area ratio ((110)/(004)) [0034] which is the inverse of VOI.  Calculating the relationship at the ends of the disclosed ranges in Kim (crystal orientation ratio = 0.06 at a compressed density of 1.40 g/cc, and crystal orientation ratio = 0.08 at a compressed density of 1.85 g/cc) yields 2.98 ((80*0.06+43/1.40)*1.40*0.06 = 2.98) and 4.39 ((80*0.08+43/1.85)*1.85*0.08 = 4.39), respectively, which is within the claimed range.).
Regarding claim 27, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the OI value of the negative film represented by Voi and the pressing density of the negative film represented by PD satisfy a relationship: 1.8<(80/Voi+43/PD)xPD/Voi<3.26 (crystal orientation ratio is in a range of 0.06 to 0.08 at a compressed density of 1.40 g/cc to 1.85 g/cc [0018]; crystal orientation ratio of the anode is an area ratio ((110)/(004)) [0034] which is the inverse of VOI.  Calculating the relationship at the ends of the disclosed ranges in Kim (crystal orientation ratio = 0.06 at a compressed density of 1.40 g/cc, and crystal orientation ratio = 0.08 at a compressed density of 1.85 g/cc) yields 2.98 ((80*0.06+43/1.40)*1.40*0.06 = 2.98) and 4.39 ((80*0.08+43/1.85)*1.85*0.08 = 4.39), respectively, which overlaps with the claimed range.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 28, modified Kim discloses all of the claim limitations as set forth above.  Modified Kim further discloses the particle diameter of the negative active material represented by D50 and the OI value of the powder of the negative active material represented by Goi satisfy a relationship: 3.14<100/(D50+2.8xGoi)<8.45 (negative electrode active material intensity ratio of 3.0 to 10.0 and an average particle diameter of 12 to 18 µm, which yields an overlapping range: 100/(12+2.8*3) = 4.9 and 100/(18+2.8*10) = 2.17.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 29, modified Kim discloses all of the claim limitations as set forth above.  Modified Kim further discloses the particle diameter of the negative active material represented by D50 and the OI value of the powder of the negative active material represented by Goi satisfy a relationship: 3.14<100/(D50+2.8xGoi)<5.87 (negative electrode active material intensity ratio of 3.0 to 10.0 and an average particle diameter of 12 to 18 µm, which yields an overlapping range: 100/(12+2.8*3) = 4.9 and 100/(18+2.8*10) = 2.17.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 30, modified Kim discloses all of the claim limitations as set forth above.  Modified Kim further renders obvious the claimed relationship 4.05<(Xx0.8+Yx0.2)xY/X<8.13 because the range for “X” as calculated in claim 13 above is 2.98 to 4.38 and the range for “Y” as calculated in claim 15 is 2.17 to 4.9, and then using these X and Y ranges for the claimed relationship “(Xx0.8+Yx0.2)xY/X” yields a range of 2 to 8 which overlaps with the claimed range.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 31, modified Kim discloses all of the claim limitations as set forth above.  Hang further discloses the OI value of the powder of the negative active material represented by Goi is 2-4.5 (intensity ratio of the X-ray diffraction peak of the 004 crystal plane to the X-ray diffraction peak of the 110 crystal plane of the negative electrode material (C004/C110) is 3.0 to 10.0 [0008]-[0009]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549).
Regarding claim 32, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the particle diameter of the negative active material represented by D50 is 6 µm~12 µm (average particle diameter (D50) of the spherical natural graphite is within the range of 12 to 18 µm [0033]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 54).
Regarding claim 33, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the battery further comprises a positive electrode plate, the positive electrode plate comprises a positive current collector and a positive film, the positive film is provided on at least one surface of the positive current collector and comprises a positive active material, the positive active material is one or more selected from a group consisting of lithium nickel cobalt manganese oxide and lithium nickel cobalt aluminum oxide (cathode [0046]; cathode slurry coated on a metal current collector [0049]; cathode active material comprises Lix(NiaCobMnc)O2 [0050]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/28/2021